DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 12/04/2020 and 08/26/2021 have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/04/2020 as modified by the preliminary amendment filed on 12/04/2020.  Claims 1-6, 8-13, 15-20, and 22-26 are now pending in the present application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-13 and 22-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUTAKI et al. (US 20210297916 A1) (hereinafter Futaki).
Regarding claim 8, Futaki discloses a method for a handover procedure, comprising:
determining that a user equipment is going to perform a handover from a source network node of a first core network to a target network node of a second core network (FIG. 1, for EPC 4 and NG Core 5 (claimed first core network and second core network), FIG. 2, and FIG. 3A and 3B, par. 0085, “In Step 302, the LTE eNB 2 determines to perform inter-RAT handover to a cell of the NR NB 3 and sends a Handover Required message to the source control node (i.e., source MME) in the EPC 4”; FIG. 9A and 9B);
sending a radio resource control (RRC) message including an information element to the user equipment, wherein the information element indicates the second core network associated with the target network node (FIG. 3A and 3B, par. 0104, “In Step 309, the source LTE eNB 2 sends a Radio Resource Control (RRC) message containing the Handover Command message to the UE 1. This Handover Command message includes a transparent container containing the radio resource configuration information that has been set up by the target NR NB 3 in the preparation phase.” FIG. 9A and 9B); and
performing the handover towards the target network node (FIGS. 3A and 3B; and FIGS. 9A and 9B, par. 0085, “In Step 302, the LTE eNB 2 .
Regarding claim 9, as applied to claim 8 above, Futaki discloses wherein the first core network is 5G Core Network (5GC) and the second core network is Evolved Packet Core (EPC) (FIGs. 9A and 9B, par. 0137, “FIGS. 9A and 9B show an example of a procedure for handing over the UE 1 from the NG System to the LTE System in the configuration example of the radio communication network shown in FIG. 1.”).
Regarding claim 10, as applied to claim 8 above, Futaki discloses wherein the first core network is Evolved Packet Core (EPC) and the second core network is 5G Core Network (5GC) (FIGS. 3A and 3B, par. 0082, “FIGS. 3A and 3B .
Regarding claim 11, as applied to claim 8 above, Futaki discloses wherein the information element further comprises NAS security parameters (par. 0201-0202, “FIG. 31 shows an example of a format of the SlAP Handover Command message (e.g., Step 308 in FIG. 3B) sent from the MME in the EPC 4 to the LTE eNB 2 on the S1 interface. This Handover Command message includes an E-RABs Subject to Forwarding List. The E-RABs Subject to Forwarding List indicates E-RABs that are subject to data forwarding… the SlAP Handover Command message includes NAS Security Parameters from E-UTRAN. The NAS Security Parameters from E-UTRAN include security-related information for Inter-RAT handover from the E-UTRAN”).
Regarding claim 12, as applied to claim 8 above, Futaki discloses wherein the source network node and the target network node provide a first radio access network to the user equipment (FIG. 1, par. 0017-0027 for target RAN associated with a bearer-based network (e.g., LTE) and/or a bearer-less network (e.g., 5G)).
Regarding claim 13, as applied to claim 8 above, Futaki discloses wherein determining that the user equipment is going to perform the handover comprises receiving a handover required message from the source network node (FIG. 3A-3B . 
Regarding claim 22, Futaki discloses a network node (FIG. 12, a block diagram showing a configuration example of the LTE eNB 2, and/or  FIG. 13, a block diagram showing a configuration example of the NR NB 3) for a handover procedure, comprising:
at least one processing circuitry (FIG. 12, par. 0166 for a processor 1204); and at least one storage that stores processor-executable instructions (FIG. 12, par. 0166 for a memory 1205, par. 0171, “The memory 1205 may store one or more software modules (computer programs) 1206 including instructions and data to perform processing by the LTE eNB 2 described in the above embodiments. In some implementations, the processor 1204 may load the one or more software modules 1206 from the memory 1205 and execute the loaded software modules, thereby performing the processing of the LTE eNB 2”; and/or FIG. 13 for a processor 1304, and a memory 1305), when executed by the processing circuitry, causes a source network node of a first core (FIGS. 3A and 3B for LTE eNB 2, and/or FIGS. 9A and 9B for NR NB 3) network to:
determine that a user equipment is going to perform a handover to a target network node of a second core network (FIG. 1, for EPC 4 and NG Core 5 ;
send a radio resource control (RRC) message including an information element to the user equipment, wherein the information element indicates the second core network associated with the target network node (FIG. 3A and 3B, par. 0104, “In Step 309, the source LTE eNB 2 sends a Radio Resource Control (RRC) message containing the Handover Command message to the UE 1. This Handover Command message includes a transparent container containing the radio resource configuration information that has been set up by the target NR NB 3 in the preparation phase.” FIG. 9A and 9B); and
perform the handover towards the target network node (FIGS. 3A and 3B; and FIGS. 9A and 9B, par. 0085, “In Step 302, the LTE eNB 2 determines to perform inter-RAT handover to a cell of the NR NB 3 and sends a Handover Required message to the source control node (i.e., source MME) in the EPC 4”; and/or par. 0104-0105, “In Step 310, upon receiving the RRC message containing the Handover Command message, the UE 1 moves to the target RAN (i.e., NG RAN) and performs handover according to the radio resource configuration information provided by the Handover Command message. That is, the UE 1 establishes a radio .
Regarding claim 23, as applied to claim 22 above, the claim is rejected for the same reason(s) as set forth claim 9 above.
Regarding claim 24, as applied to claim 22 above, the claim is rejected for the same reason(s) as set forth claim 10 above.
Regarding claim 25, as applied to claim 22 above, the claim is rejected for the same reason(s) as set forth claim 11 above.
Regarding claim 26, as applied to claim 22 above, the claim is rejected for the same reason(s) as set forth claim 12 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI et al. (US 20210297916 A1) (hereinafter Futaki) and further in view of Horn et al. (US 20190104447 A1) (hereinafter Horn).

Regarding claim 1, Futaki discloses a method for a handover procedure, comprising:
(FIG. 1, for EPC 4 or NG Core 5 (claimed first core network), FIG. 2, and FIG. 3A and 3B, par. 0084, “the UE 1 is connected to the LTE eNB 2”; FIG. 9A and 9B);
receiving a radio resource control (RRC) message including an information element, wherein the information element indicates a second core network associated with a target network node (FIG. 3A and 3B, par. 0104, “In Step 309, the source LTE eNB 2 sends a Radio Resource Control (RRC) message containing the Handover Command message to the UE 1. This Handover Command message includes a transparent container containing the radio resource configuration information that has been set up by the target NR NB 3 in the preparation phase.” FIG. 9A and 9B);
performing a handover towards the target network node (FIG. 3A and 3B, par. 0105, “In Step 310, upon receiving the RRC message containing the Handover Command message, the UE 1 moves to the target RAN (i.e., NG RAN) and performs handover according to the radio resource configuration information provided by the Handover Command message. That is, the UE 1 establishes a radio connection with the target NR NB 3 associated with the bearer-less network (i.e., NG System). In Step 311, the UE 1 sends a Handover Confirm for NR message to the target NR NB 3 after it has successfully synchronized to the target cell. The message in . 
However, Futaki fails to explicitly disclose applying security parameters based on the second core network indicated in the information element; and performing a handover towards the target network node using the applied security parameters.
In the same field of endeavor, Horn discloses applying security parameters based on the second core network indicated in the information element (FIGS. 3 and 4, par. 0069, “AMF 306 initiates a NAS Security mode command procedure…”, par. 0070, “UE 302 further generates a new mapped 5G NAS Security context including NAS security keys from the mapped KAMF”); and
performing a handover towards the target network node using the applied security parameters (FIGS. 3 and 4, par. 0072-0073, “In step 8, if the AMF 306 shares a current 5G NAS security context with the UE 302 and has successfully validated the UE (from step 2), the AMF 306 proceeds to check if it needs to establish radio bearers… The newly derived KgNB key is delivered to the target gNB on the S1 interface. The AS Security context is established between the gNB and the UE”; see also FIG. 1, par. 0026, “communication system environment 100 shows part of (P/O) a 4G network and part of a 5G network. It is assumed that a UE 102 is involved in a mobility event (active mode mobility, i.e., handover, or idle mode mobility) from a source network (i.e., from one of the 4G .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of  mapping security context including security keys as taught by Horn to the inter-RAT handover procedure as disclosed by Futaki for purpose of providing security for the user equipment during intersystem mobility.
Regarding claim 2, as applied to claim 1 above, Futaki discloses wherein the first core network is 5G Core Network (5GC) and the second core network is Evolved Packet Core (EPC) (FIGs. 9A and 9B, par. 0137, “FIGS. 9A and 9B show an example of a procedure for handing over the UE 1 from the NG System to the LTE System in the configuration example of the radio communication network shown in FIG. 1.”).
Regarding claim 3, as applied to claim 1 above, Futaki discloses wherein the first core network is Evolved Packet Core (EPC) and the second core network is 5G Core Network (5GC) (FIGS. 3A and 3B, par. 0082, “FIGS. 3A and 3B show an example of a procedure for handing over the UE 1 from the LTE System to the NG System in the configuration example of the radio communication network shown in FIG. 1.”).
Regarding claim 4, as applied to claim 2 above, Horn discloses wherein applying the security parameters comprises: receiving an indication from an access stratum (AS) layer to a non-access stratum (NAS) layer (FIG. 4, step 8, for AS ; mapping 5G System (5GS) security parameters to Evolved Packet System (EPS) security parameters; and applying the EPS security parameters (FIG. 4, par. 0090, “UE 402 derives a mapped K ASME from its copy of KAMF in the same way as the MME did in step 7a. UE 402 further generates a new mapped 4G NAS Security context including NAS security keys from the mapped KASME”; par. 0092-0093, “The AS Security context is established between the eNB and the UE”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of  mapping security context including security keys as taught by Horn to the inter-RAT handover procedure as disclosed by Futaki for purpose of providing security for the user equipment during intersystem mobility.
Regarding claim 5, as applied to claim 3 above, Horn discloses wherein applying the security parameters comprises: receiving NAS security parameters included in the information element; and applying the NAS security parameters (FIG. 3, par. 0069-0073, “In step 7a., AMF 306 initiates a NAS Security mode command procedure as described in 3GPP Technical Specification TS 33.501… In step 7b., UE 302 derives a mapped KAMF from its copy of KASME, or a key mapped from KASME, in the same way as the AMF did in step 7a. UE 302 further generates a new mapped 5G NAS Security context including NAS security keys from the mapped KAMF”).
Horn to the inter-RAT handover procedure as disclosed by Futaki for purpose of providing security for the user equipment during intersystem mobility.
Regarding claim 6, as applied to claim 1 above, Futaki discloses wherein the source network node and the target network node provide a first radio access network to a user (FIG. 1, par. 0017-0027 for target RAN associated with a bearer-based network (e.g., LTE) and/or a bearer-less network (e.g., 5G)).
Regarding claim 15, Futaki discloses a user equipment for a handover procedure (FIGS. 1, 2 and 11; and/or FIGS. 3A and 3B and/or FIGS. 9A and 9B for UE 1), comprising:
at least one processing circuitry; and at least one storage that stores processor-executable instructions, when executed by the processing circuitry (FIG. 11 for processor 1106 (of 1107) and memory 1108, par. 0162, “The application processor 1106 loads a system software program (Operating System (OS)) and various application programs (e.g., communication application for acquiring metering data or sensing data) from a memory 1108 or from another memory (not shown) and executes these programs, thereby providing various functions of the UE 1”), causes a user equipment to:
(FIG. 1, for EPC 4 or NG Core 5 (claimed first core network), FIG. 2, and FIG. 3A and 3B, par. 0084, “the UE 1 is connected to the LTE eNB 2”; FIG. 9A and 9B);
receive a radio resource control (RRC) message including an information element, wherein the information element indicates a second core network associated with a target network node (FIG. 3A and 3B, par. 0104, “In Step 309, the source LTE eNB 2 sends a Radio Resource Control (RRC) message containing the Handover Command message to the UE 1. This Handover Command message includes a transparent container containing the radio resource configuration information that has been set up by the target NR NB 3 in the preparation phase.” FIG. 9A and 9B);
perform a handover towards the target network node (FIG. 3A and 3B, par. 0105, “In Step 310, upon receiving the RRC message containing the Handover Command message, the UE 1 moves to the target RAN (i.e., NG RAN) and performs handover according to the radio resource configuration information provided by the Handover Command message. That is, the UE 1 establishes a radio connection with the target NR NB 3 associated with the bearer-less network (i.e., NG System). In Step 311, the UE 1 sends a Handover Confirm for NR message to the target NR NB 3 after it has successfully synchronized to the target cell. The message in . 
However, Futaki fails to explicitly disclose apply security parameters based on the second core network indicated in the information element; and perform a handover towards the target network node using the applied security parameters.
In the same field of endeavor, Horn discloses apply security parameters based on the second core network indicated in the information element (FIGS. 3 and 4, par. 0069, “AMF 306 initiates a NAS Security mode command procedure…”, par. 0070, “UE 302 further generates a new mapped 5G NAS Security context including NAS security keys from the mapped KAMF”); and
perform a handover towards the target network node using the applied security parameters (FIGS. 3 and 4, par. 0072-0073, “In step 8, if the AMF 306 shares a current 5G NAS security context with the UE 302 and has successfully validated the UE (from step 2), the AMF 306 proceeds to check if it needs to establish radio bearers… The newly derived KgNB key is delivered to the target gNB on the S1 interface. The AS Security context is established between the gNB and the UE”; see also FIG. 1, par. 0026, “communication system environment 100 shows part of (P/O) a 4G network and part of a 5G network. It is assumed that a UE 102 is involved in a mobility event (active mode mobility, i.e., handover, or idle mode mobility) from a source network (i.e., from one of the 4G .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of  mapping security context including security keys as taught by Horn to the inter-RAT handover procedure as disclosed by Futaki for purpose of providing security for the user equipment during intersystem mobility.
Regarding claim 16, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 17, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 18, as applied to claim 16 above, the claim is rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 19, as applied to claim 17 above, the claim is rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 20, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Duan et al. (US 20190261233 A1) disclose Inter-Network Change Method And Apparatus, And Related Device.
FUTAKI et al. (US 20190191348 A1) disclose RADIO ACCESS NETWORK NODE, RADIO TERMINAL, CORE NETWORK NODE, AND METHOD THEREFOR.
FUTAKI et al. (US 20190182737 A1) disclose RADIO ACCESS NETWORK NODE, RADIO TERMINAL, CORE NETWORK NODE, AND METHOD THEREFOR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642